Citation Nr: 1819966	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to December 1, 2012, in excess of 50 percent from December 1, 2012, and in excess of 70 percent from April 7, 2014 for posttraumatic stress disorder (PTSD), to include alcohol abuse and stimulant abuse currently in remission.

2.  Entitlement to an evaluation in excess of 10 percent prior to April 7, 2014 and in excess of 30 percent from April 7, 2014 for coronary artery disease (CAD), status post stent replacement.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2010 rating decision, the RO granted an increased rating of 30 percent for PTSD, with an effective date of February 26, 2010 and deferred a decision on entitlement to compensation for CAD.

In a November 2010 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss and deferred a decision on entitlement to compensation for hypertension.

In an April 2011 rating decision the RO reopened and denied the claim for entitlement to service connection for hypertension.  The RO has reopened the claims for entitlement to service connection for hypertension, but continued the denial from a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a separate April 2011 rating decision, the RO granted service connection for CAD with a rating of 10 percent, effective February 20, 2008.

In a November 2013 rating decision, the RO granted an increased rating of 50 percent for PTSD, with an effective date of December 1, 2012.

In a February 2015 rating decision, the RO, in pertinent part, granted an increased rating of 70 percent for PTSD, with an effective date of April 7, 2014; granted an increased rating of 30 percent for CAD, effective April 7, 2014; and denied entitlement to a TDIU.

In a statement dated January 24, 2017 the Veteran indicated that he wished to withdraw his claims for the issues of PTSD, diabetes, erectile dysfunction, tinnitus, thyroid condition, right shoulder condition, gallbladder, appendectomy, and other mental health condition from the claims process.  The only issue identified in the withdrawal request presently before the Board is the issue of entitlement to an increased evaluation for PTSD, to include alcohol abuse and stimulant abuse currently in remission.  The issue of entitlement to an increased evaluation for PTSD is addressed below.

The Board notes that there is an outstanding notice of disagreement (NOD) on the issues of service connection for a left knee condition, lumbar spine condition, arthritis, left hip disability, diverticulitis, and a right hip condition.  The Agency of Original Jurisdiction (AOJ) has acknowledged that NOD and the Veteran's request for the Decision Review Officer (DRO) process; this matter is not before the Board at this time.  See AOJ letter dated June 29, 2017.

The issues of entitlement to service connection for hypertension and entitlement to an evaluation in excess of 10 percent prior to April 7, 2014 and in excess of 30 percent from April 7, 2014 for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In January 2017, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal for the issue of an increased rating for PTSD.

2.  A May 2008 rating decision denied service connection for hypertension.  The Veteran did not appeal that determination, and it is final.

3.  The evidence associated with the claim subsequent to the May 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

4.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service and manifested many years after service, and is not otherwise related to service.

5.  From April 7, 2014 thereafter, the Veteran's service-connected disabilities met the schedular criteria and precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 30 percent prior to December 1, 2012, in excess of 50 percent from December 1, 2012, and in excess of 70 percent from April 7, 2014 for PTSD, to include alcohol abuse and stimulant abuse currently in remission have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The May 2008 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103. (2017).

3.  Evidence received since the May 2008 rating decision to reopen the claim for entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  The criteria to establish service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § § 7105 (a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing).  38 C.F.R. § 20.204 (b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (AOJ) until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204 (b)(2).

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).

On January 24, 2017, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal as to the claim of entitlement to an evaluation in excess of 30 percent prior to December 1, 2012, in excess of 50 percent from December 1, 2012, and in excess of 70 percent from April 7, 2014 for PTSD, to include alcohol abuse and stimulant abuse currently in remission.  The written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204 (b) in withdrawing his appeal with respect to this issue.

Because the Veteran has withdrawn his appeal as to his claim for entitlement to an evaluation in excess of 30 percent to December 1, 2012, in excess of 50 percent from December 1, 2012, and in excess of 70 percent from April 7, 2014 for PTSD, to include alcohol abuse and stimulant abuse currently in remission prior, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for hypertension, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

III.  New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for hypertension.  New and material evidence is required in that regard.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for hypertension was initially denied in a prior May 2008 final rating decision.  At that time, the RO denied the claim on the basis that the Veteran's hypertension was not incurred in service, caused by service, or manifested to a compensable degree of severity within one year following discharge from service.  The Veteran was provided notice of this determination and did not timely appeal.  Thus, the May 2008 decision is final as to the claim.

The Veteran requested that his claim be reopened in August 2010.  In a subsequent April 2011 rating decision, the RO denied the Veteran's claim for service connection for hypertension, and found that the evidence submitted was not new and material.  The Veteran filed a timely appeal to this decision.

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of private treatment records, VA treatment records, and lay statements.  The private treatment records indicate a diagnosis of hypertension and treatment since 1982; however, these records do not relate the Veteran's hypertension to service.  Based on the foregoing evidence and in light of the prior evidence of record including the Veteran's service treatment records (STRs), the Board finds that the private treatment records are sufficient to reopen the Veteran's claim as such evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's hypertension.  The Board finds that new and material evidence has been received since the May 2008 rating decision.  Therefore, the claim of entitlement to service connection for hypertension is reopened.

IV.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain diseases like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his hearing loss was caused by noise exposure in active service.

The Veteran had an in-service audiological preinduction evaluation in June 1968 and a separation examination in September 1971 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard 
(in parentheses) by adding between 5 and 15 decibels to the recorded data as follows:

Hertz	500	1000	2000	3000	4000	
add	15	10	10	10	5

On the June 1968 preinduction examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)

5 (10)
LEFT
10 (25)
10 (20)
0 (10)

0 (5)

A report of medical history completed in conjunction with the June 1968 preinduction examination reflects that the Veteran denied hearing loss.

On the September 1971 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

5 (10)
LEFT
5 (20)
5 (15)
5 (15)

5 (10)

A report of medical history completed in conjunction with the September 1971 separation examination reflects that the Veteran denied hearing loss.

The evidence of record does not show that bilateral sensorineural hearing loss manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for bilateral sensorineural hearing loss may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service private treatment records reflect that complaints were first shown in October 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Private treatment records indicated audiogram results dated October 2009.  The October 2009 audiological evaluation revealed that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40

40
LEFT
25
35
40

70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

The Veteran underwent a VA examination in September 2010.  On examination, the Veteran reported complaints of constant bilateral tinnitus since the early 1970's.  He stated that in service he was exposed to noise from mortars and gunfire.  The Veteran also reported occupational noise exposure from working as a railroad car inspector; however hearing protection was required.  He also reported recreational noise exposure from shooting weapons.

On the September 2010 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
40
45
LEFT

30
40
60
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 82 percent in the left ear.  The VA examiner confirmed a diagnosis of mild to moderate sensorineural hearing loss in the Veteran's right ear and mild to severe sensorineural hearing loss in the Veteran's left ear.  The examiner opined that the Veteran's hearing loss was less likely as not a result of his noise exposure during military service, given that the Veteran's separation audiogram was normal and there was no evidence of significant threshold shifts noted.  The examiner further provided that there was no literature to support a delayed onset of hearing loss from noise exposure.

On the February 2017 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
65
LEFT
25
25
30
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The VA examiner confirmed a diagnosis of sensorineural hearing loss in the right and left ear.  The examiner noted that the functional impact of the Veteran's hearing loss was that his hearing loss causes him to look at someone when they speak and he cannot hear his wife when the television is up loud.

The private audiogram results from October 2009 showed the Veteran had impaired hearing, but not hearing loss for VA purposes.  The September 2010 and February 2017 VA examinations indicated that the Veteran did have a disability due to impaired hearing according to 38 C.F.R. § 3.385.  However, the September 2010 VA examiner provided a negative nexus opinion.  The examiner opined that the Veteran's hearing loss was less likely as not a result of his noise exposure during military service, given that the Veteran's separation audiogram was normal and there was no evidence of significant threshold shifts noted.  The examiner further provided that there was no literature to support a delayed onset of hearing loss from noise exposure.

Furthermore, there is no evidence of the Veteran's bilateral sensorineural hearing loss manifesting to a compensable degree within one year of service and he does not contend otherwise.  In this regard the Board notes that the first evidence of a hearing loss disability for VA purposes comes from the 2009 private audiogram, which was conducted decades after his separation from active duty service.  See 38 C.F.R. § 3.385.  Notably, the Veteran filed a claim for VA compensation in October 2007 for a variety of disorders, not one of which was hearing loss.  And, while the Veteran has reported the onset of recurrent tinnitus in service (for which service connection has been established), he has not alleged, and the evidence does not indicate, that he experienced continuous hearing loss symptomatology following his separation from service.  See 38 C.F.R. § 3.303 (b).  The Board finds that continuity of bilateral hearing loss symptomatology is not demonstrated based on the foregoing.  

The Veteran has a positive history of noise exposure both in service and after service.  Although the Veteran asserted that his bilateral hearing loss is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his bilateral hearing loss, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology. 

In conclusion, the Board finds the Veteran is not shown to have bilateral hearing loss that is incurred in service.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.

V.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

Here, from December 1, 2012 to January 24, 2013, the Veteran's combined disability rating was 60 percent, and the highest single disability rating for PTSD was 50 percent.  From January 25, 2013 to April 6, 2014, the Veteran's combined disability rating was 70 percent and the highest single disability rating for PTSD was 50 percent.  From April 7, 2014, the Veteran's combined disability rating was 90 percent and the highest single disability rating for PTSD was 70 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  The other service-connected disabilities are CAD with a 30 percent rating, diabetes mellitus type II (DM Type II) with a 20 percent rating, bilateral tinnitus with a 10 percent rating, and erectile dysfunction with a noncompensable rating.  Accordingly, the Veteran's service-connected disabilities render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation from January 25, 2013 thereafter.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

In this case, prior to January 25, 2013, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, CAD, DM Type II, bilateral tinnitus, and erectile dysfunction.  A review of the record demonstrates that the Veteran reported that he last worked full-time in 2008.  On his formal claim for TDIU in March 2014, he noted that his service-connected PTSD, heart condition, diabetes, and another non-service connected disability (back) first affected full-time employment in March 2008.  He noted that he last worked full time and became too disabled to work in in October 2008.  He reported full-time employment from 1968-2008 with no gaps in employment.  In the reported employment, he worked as a railroad car inspector.  During this period, he worked at least 40 hours per week and had lost no time from illness.  He said he did not complete college and listed no additional training.  The claims file indicates that the Veteran retired from his last job and received retirement benefits.

Prior to January 25, 2013 where the Veteran did not meet the schedular criteria for a TDIU and even from that date to April 7, 2014, where his service-connected disabilities do meet the preliminary schedular requirements, the evidence indicates that the Veteran's PTSD resulted in moderate to severe impairment and his CAD, bilateral tinnitus, DM Type II, and erectile dysfunction did not affect employment.  The Board finds that for that time period, the Veteran's service-connected disabilities alone did not preclude him from engaging in substantially gainful employment.  A 70 percent combined disability rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity. Therefore, a TDIU rating is not warranted prior to April 7, 2014.

However, from April 7, 2014 (the date of claim for increase and the corresponding date of increase for both service-connected PTSD (to 70 percent) and CAD (to 30 percent)), the evidence shows, with regard to the Veteran's PTSD and CAD, an increase in the Veteran's symptoms.  A December 2014 VA examination indicated an interview-based METs test which revealed METs of greater than 3 but not greater than 5 and an order for a repeat echocardiogram (ECHO).  An addendum to the December 2014 VA examination was completed in January 2015.  In the addendum opinion, the examiner noted the Veteran's ECHO results indicating that the Veteran had an ejection fraction of 60-65 percent, with no hypertrophy.  The examiner opined that based on ECHO results, which is the best indicator of the Veteran's cardiac function, his METs was at least as likely as not in the 5 to 7 range.  A December 2016 VA examination indicated that an exercise stress test was completed and interview-based METs were greater than 1 but less than 3 METs.  A statement dated October 11, 2016 from Dr. D. B. indicated that the Veteran's CAD and coronary symptoms made him unable to work full time.  The statement also indicated that minimal activity aggravated the Veteran's chest pain symptoms and he was unable to obtain meaningful employment, particularly any employment that would be physically or emotionally stressful.  A statement from the Veteran's VA psychiatrist dated March 21, 2016 indicated the Veteran's PTSD condition was serious and treated with medication management.  The VA psychiatrist noted the Veteran's condition limited the quality of his life and he had limits on his activities based on grossly inappropriate behavior, difficulty adapting to work, difficulty adapting to stress, impaired impulse control, unprovoked irritability, panic attacks, difficulty with work and social relationships, occupational and social impairment, depressed mood, sleep impairment, nightmares and anxiety.  In a private vocational evaluation from Dr. S. B., Certified Vocational Evaluator, dated January 29, 2018, Dr. S. B. opined that the Veteran is "totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD, coronary artery disease status post [s/p] stent placement, DM Type II, bilateral tinnitus, and erectile dysfunction and the record supports this finding as far back as December 8, 2014."  The Veteran is afforded every reasonable doubt.  See 38 U.S.C. § 5107.  The Board finds that the Veteran was unemployable due to his service-connected disabilities as of April 7, 2014.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from April 7, 2014.





							(Continued on the next page)

ORDER

The appeal, as to the claim of entitlement to an evaluation in excess of 30 percent prior to December 1, 2012, in excess of 50 percent from December 1, 2012, and in excess of 70 percent from April 7, 2014 for PTSD, to include alcohol abuse and stimulant abuse currently in remission, is dismissed.

The claim for entitlement to service connection for hypertension is reopened and the claim is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.

From April 7, 2014, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

CAD

The Veteran contends that his service-connected CAD has worsened.  A July 2010 VA examination reflected the Veteran's heart condition required continuous medication and revealed an ejection fraction greater than 50 and METs of 9.3.  A December 2014 VA examination indicated an interview-based METs test which revealed METs of greater than 3 but not greater than 5 and an order for a repeat echocardiogram (ECHO).  An addendum to the December 2014 VA examination was completed in January 2015.  In the addendum opinion, the examiner noted the Veteran's ECHO results indicating that the Veteran had an ejection fraction of 60-65 percent, with no hypertrophy.  The examiner opined that based on ECHO results, which is the best indicator of the Veteran's cardiac function, his METs was at least as likely as not in the 5 to 7 range.  A December 2016 VA examination indicated that an exercise stress test was completed and interview-based METs were greater than 1 but less than 3 METs.  However, the December 2016 VA examination also indicated that the Veteran did not have both an exercise stress test and an interview-based METs test.  The Board finds that it is unclear whether the Veteran received an exercise stress test.  The AOJ should determine whether an exercise stress was performed at the December 2016 examination and if so, obtain the report of that test and associate it with the record.  

Hypertension

The claim for service connection for hypertension has been reopened.  A VA examination is necessary to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (1) began during active service; (2) is otherwise related to any in-service event or injury; (3) manifested within one year of active duty service; (4) is proximately due to or the result of a service-connected disability; or (5) is aggravated by (permanently worsened beyond the natural progression of such disease) a service-connected disability.  The examiner should address the Veteran's lay statements with regard to his hypertension being aggravated by his service-connected PTSD.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Determine whether an exercise stress test was conducted in conjunction with the Veteran's December 2016 heart conditions compensation and pension examination.  If such testing was conducted, please obtain a copy of the report and associate it with the record on appeal.  

3.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


